DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, 9, 11-13, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marak (US Pub. No. 2010/0324532 A1).
Claim 1. Marak discloses a universal wearable fluid delivery system comprising: 
a body panel (18), said body panel comprising a plurality of connection points; 
a fluid dispenser comprising: 
a taut pocket (i.e., interior formed by panels 16, 18 and closure flap member 50) defined by at least one taut surface (16) and a portion of a surface of said body panel (i.e., surface of panel 18), said taut pocket adapted to receive a fluid bag (34) ([0022]); and 
a stretch pocket (28) disposed within said taut pocket, said stretch pocket defined between a surface of at least one stretch panel (24) ([0021]; i.e., flexible) and about a common portion of said surface of said body panel (i.e., surface of panel 18), said stretch pocket adapted to receive a pressure infusion bag (36) disposed within ([0022]).
at least one strap (12) coupled to said body panel via two connection points of said plurality of connection points (Fig. 5; i.e., a point on panel 16 and a point on panel 18), said at least one strap to secure said fluid dispenser to a body of a human or animal patient ([0029]-[0030]).
Claim 8. Marak discloses the universal wearable fluid delivery system of claim 1, wherein said body panel comprises at a first end of said body panel, a hanging loop (51) (Fig. 3; i.e., since ring member 51 is a loop and it is hanging at an end of panel 18).
Claim 9. Marak discloses the universal wearable fluid delivery system of claim 1, wherein said at least one strap comprises a release buckle (56) at a first end and a bar buckle (56) at an opposite end (Figs. 2, 3).
Claim 11. Marak discloses a fluid dispenser and body panel assembly comprising: 
a body panel (18); 
a taut pocket (i.e., interior formed by panels 16, 18 and closure flap member 50) defined by at least one taut surface (16) and a portion of a surface of said body panel (i.e., surface of panel 18), said taut pocket adapted to receive a fluid bag (34) ([0022]); and 
a stretch pocket (28) disposed within said taut pocket, said stretch pocket defined between a surface of at least one stretch panel (24) ([0021]; i.e., flexible) and about a common portion of said surface of said body panel (i.e., surface of panel 18), said stretch pocket adapted to receive a pressure infusion bag (36) disposed within ([0022]).
Claim 12. Marak discloses the fluid dispenser of claim 11, wherein said taut surface causes a taut wrap (16, 18) about both of said pressure infusion bag and the fluid bag (Figs. 4-5).
Claim 13. Marak discloses the fluid dispenser of claim 11, wherein said fluid bag comprises an IV bag ([0022]).
Claim 16. The fluid dispenser of claim 11, further comprising an inflation pump loop (36, 38, 40) (Figs. 4, 5)
Claim 17. The fluid dispenser of claim 11, wherein said taut pocket further comprises at least one fluid bag corner pocket.
Claim 18. Marak discloses the fluid dispenser of claim 11, wherein said taut pocket further comprises at least one bag hook (12) anchored to said body panel (i.e., since strap member 12 can function as hook). Alternatively, Marak also discloses several hook and loop components anchored to the body panel that engages to secure bag 34 (see [0026]-[0027] for 51a,51b,54; [0021] for 32,32’).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Marak (US Pub. No. 2010/0324532 A1) in view of Ekey (US Pat. No. 6,461,319 B1).
Claims 2-7. Marak discloses the universal wearable fluid delivery system of claim 1, and further discloses strap member 12 extending from one side of the body panel (18) (Fig. 4; [0029]-[0030]) that is mechanically couple adjustably on the neck or shoulder of the user [0033]) but Marak does not further disclose of two straps being positioned about the locations required by the respective dependent claims:
claim 2: wherein said body panel comprises: at a first end of said body panel, a first connection point to said body panel and a second connection point to said body panel, said first connection point and said second connection point mechanically coupled to an adjustable removable across a chest and under arm strap; and at a second end of said body panel, opposite to said first end, an above an elbow strap;
claim 3: , wherein said body panel comprises: about midway between a first end and a second end of said body panel, a third connection point to said body panel and a fourth connection point to said body panel, said third connection point and said fourth connection point mechanically coupled to an adjustable bicep strap; and at a second end of said body panel, opposite to said first end, an above an elbow strap;
claim 4: wherein said body panel comprises: at a first end of said body panel, a first connection point to said body panel and a second connection point to said body panel, said first connection point and said second connection point mechanically coupled to an adjustable removable waist strap; and at said second end of said body panel, opposite to said first end, an above a knee strap;
claim 5. The universal wearable fluid delivery system of claim 1, wherein said body panel comprises: about midway between a first end and a second end of said body panel, a third connection point to said body panel and a fourth connection point to said body panel, said third connection point and said fourth connection point mechanically coupled to an adjustable removable upper leg or crotch strap; and at said second end of said body panel, opposite to said first end, an above a knee strap
claim 6: wherein said body panel comprises: at a first end of said body panel, a first connection point to said body panel and a second connection point to said body panel, said first connection point and said second connection point mechanically coupled to an adjustable removable around a neck strap; and at a second end of said body panel, about opposite to said first end, a lower torso or waist strap.
claim 7: wherein said body panel comprises: at a first end of said body panel, a first connection point to said body panel and a second connection point to said body panel, said first connection point and said second connection point mechanically coupled to an adjustable removable over a shoulder forechest animal strap; and about midway between said first end and a second end of said body panel, a third connection point to said body panel and a fourth connection point to said body panel, said third connection point and said fourth connection point mechanically coupled to an adjustable removable animal chest or abdomen strap; and at said second end of said body panel, about opposite to said first end, a lower animal abdomen or belly strap.
However, it is noted that Ekey also discloses a wearable fluid delivery device with a body panel (18,22) comprising a plurality of connection points (i.e., connection points for belts 14,16,16B) (Fig. 2), a fluid dispenser (18), and straps 14,16,16B extending from a first end of said body panel and releasably couplable to a first side of said body panel or extending from a second side of said body panel and releasably couplable to said first side of said body panel (Fig. 2), wherein straps 14,16,16B may be worn around the waist of the patient and the shoulder of the patient (col. 3, lines 41-64). Ekey further discloses that the device may be worn at other locations such as the abdomen, thorax, upper thigh, or head (col. 1, lines 6-10) and may be suitable for animal patient (col. 3, lines 53-57). Therefore, since both Marak and Ekey are drawn to wearable fluid delivery devices, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Marak with the feature of straps 14,16,16B securing the device to the patient at locations suitable for the particular treatment as disclosed by Ekey so that the device is worn comfortably on the body of the patient (col. 3, lines 18-24).
	Thus, depending on the particular treatment requirement and what is considered to be comfortable by the patient, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to secure the straps of modified Marak in view of Ekey to be about the locations required by the respective claims: the chest and elbow (as per claim 2), about the bicep and elbow (as per claim 3), about the waist and knee (as per claim 4), about the upper leg or crotch and knee (as per claim 5), about the neck and lower torso or waist (as per claim 6), and about an animal’s shoulder forechest, chest or abdomen, and abdomen or belly (as per claim 7).

Claim 10. Marak discloses a wearable fluid delivery system comprising: 
a body panel (18), said body panel comprising a plurality of connection points (i.e., point of connections for strap 12 and closure flap member 50); 
a fluid dispenser comprising: 
a taut pocket (i.e., interior formed by panels 16, 18 and closure flap member 50) defined by at least one taut surface (16) and a portion of a surface of said body panel (i.e., surface of panel 18), said taut pocket adapted to receive a fluid bag (34) ([0022]); and 
a stretch pocket (28) disposed within said taut pocket, said stretch pocket defined between a surface of at least one stretch panel (24) ([0021]; i.e., flexible) and about a common portion of said surface of said body panel (i.e., surface of panel 18), said stretch pocket adapted to receive a pressure infusion bag (36) disposed within ([0022]).
While Marak discloses strap member 12 extending from one side of the body panel (18), Marak does not further disclose of at least one shoulder strap extending from a first end of said body panel and releasably couplable to a first side of said body panel; and at least one waist strap extending from a second side of said body panel and releasably couplable to said first side of said body panel. However, it is noted that Ekey also discloses a wearable fluid delivery device with a body panel (18,22) comprising a plurality of connection points (i.e., connection points for belts 14,16,16B) (Fig. 2), a fluid dispenser (18), and straps 14,16,16B extending from a first end of said body panel and releasably couplable to a first side of said body panel or extending from a second side of said body panel and releasably couplable to said first side of said body panel (Fig. 2), wherein straps 14,16,16B may be worn around the waist of the patient and the shoulder of the patient (col. 3, lines 41-64). Ekey further discloses that the device may be worn at other locations such as the abdomen, thorax, upper thigh, or head (col. 1, lines 6-10). Therefore, since both Marak and Ekey are drawn to wearable fluid delivery devices, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Marak with the feature of at least one shoulder strap extending from a first end of said body panel and releasably couplable to a first side of said body panel; and at least one waist strap extending from a second side of said body panel and releasably couplable to said first side of said body panel as disclosed by Ekey to provide a comfortable support the medical delivery device onto the patient (col. 3, lines 18-24).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Marak (US Pub. No. 2010/0324532 A1) in view of Millen (US Pat. No. 6,129,709).
Claims 14 and 15. Marak discloses the fluid dispenser of claim 11, wherein Marak discloses an opening at the stretch pocket and the taut pocket for receiving respective bag 34 ([0033]) and cuff 36 ([0032]), but does not further disclose that stretch pocket comprises a zipper opening along a first end of said body panel (as per claim 14) or that said taut pocket comprises a zipper opening along a side of said body panel (as per claim 15). However, Millen also discloses a fluid delivery system with an adjustable support system and a medical receptacle (col. 3, lines 42-54), wherein Millen discloses that various known equivalent fasteners for the receptacle including zippers to fasten the receptacle to the support system (col. 3, lines 57-64). Therefore, since both Marak and Millen are drawn to fluid delivery assemblies, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Marak with the feature of the openings with a zipper for securing the respective contents of the pockets since Millen discloses that zippers are known fastener for securing a receptacle (col. 3, lines 57-64).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783